— Appellant appeals from an order of the, County,,, Court of Madison County, which affirmed an order of the City Court of. the City, of' Oneida, denying appellant’s application in the nature of a writ of coram nobis. Appellant, represented by counsel, entered a plea of guilty to committing adultery within the corporate limits of the city of Oneida, in 1940. A jail sentence of 180 days was suspended. It is now contended that the City Court of the City of Oneida lacked jurisdiction of the offense because it is not one of those misdemeanors" designated in section 56 of the Code of Criminal Procedure and the possible penalty for that offense exceeds a $50 fine and six months in prison. The only contention presented is that of jurisdiction. The Legislature, by chapter 648 of the Laws of 1911 (the Oneida City Charter), expressly conferred exclusive jurisdiction upon the City Court of the City of Oneida to try all misdemeanors committed within the corporate limits of the . city. Order unanimously affirmed. Present — Foster, P.. J., Bergan, Coon. Halpern and Imrie, JJ. [See 282 App. Div. 844.]